DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Amendment filed September 12, 2022 in response to the Office Action of June 10, 2022, is acknowledged and has been entered. Claims 1-20 are pending and being examined. Claim 1 is amended. 

Maintained Rejection

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1-20 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,292,832. Although the claims at issue are not identical, they are not patentably distinct from each other because the US Patent is claiming:
1. A method of treating a patent who has cancer, comprising administering to the patient an antibody comprising a heavy chain variable domain comprising
CDR1 comprising the amino acid sequence of SEQ ID NO: 6,
CDR2 comprising the amino acid sequence of SEQ ID NO: 7, and
CDR3 comprising the amino acid sequence of SEQ ID NO: 8, and a light chain variable domain comprising
CDR1 comprising the amino acid sequence of SEQ ID NO: 9,
CDR2 comprising the amino acid sequence of SEQ ID NO: 10, and
CDR3 comprising the amino acid sequence of SEQ ID NO: 11,
wherein the cancer is bladder cancer or prostate cancer.
2. The method of claim 1, wherein the light chain variable domain comprises the amino acid sequence of SEQ ID NO: 12 and the heavy chain variable domain comprises the amino acid sequence of SEQ ID NO: 14 or 18 .
3. The method of claim 1, wherein the light chain variable domain comprises the amino acid sequence of SEQ ID NO: 28 and the heavy chain variable domain comprises the amino acid sequence of SEQ ID NO: 30 or 32 .
4. The method of claim 1, wherein the light chain variable domain comprises CDR regions CDR1, CDR2, and CDR3 of the amino acid sequence of SEQ ID NO: 12, and the heavy chain variable domain comprises CDR regions CDR1, CDR2, and CDR3 of the amino acid sequence of SEQ ID NO: 14 or 18.
5. The method of claim 1, wherein the light chain variable domain comprises CDR regions CDR1, CDR2, and CDR3 of the amino acid sequence of SEQ ID NO: 28, and the heavy chain variable domain comprises CDR regions CDR1, CDR2, and CDR3 of the amino acid sequence of SEQ ID NO: 30 or 32.
6. The method of claim 1, wherein the heavy chain variable domain comprises
CDR1 consisting of the amino acid sequence of SEQ ID NO: 6,
CDR2 consisting of the amino acid sequence of SEQ ID NO: 7, and
CDR3 consisting of the amino acid sequence of SEQ ID NO: 8, and the light chain variable domain comprises
CDR1 consisting of the amino acid sequence of SEQ ID NO: 9,
CDR2 consisting of the amino acid sequence of SEQ ID NO: 10, and
CDR3 consisting of the amino acid sequence of SEQ ID NO: 11.
7. The method of claim 1, wherein the antibody comprises the amino acid sequence of SEQ ID NO: 16, 20, 22, or 24 .
8. The method of claim 1, wherein the light chain variable domain comprises a signal peptide comprising the amino acid sequence of SEQ ID NO: 26 and the heavy chain variable domain comprises a signal peptide comprising the amino acid sequence of SEQ ID NO: 27.
9. The method of claim 1, wherein the antibody is in the form of a composition comprising an adjuvant, and optionally, a pharmaceutically acceptable carrier, and optionally, pharmaceutically acceptable excipients and/or stabilizers.
10. The method of claim 9, wherein the adjuvant is selected from the group consisting of anti-CD40 antibody, imiquimod, resiquimod, GM-CSF, cyclophosphamide, sunitinib, bevacizumab, interferon-alpha, interferon-beta, CpG oligonucleotides and derivatives, poly-(I:C) and derivatives, RNA, sildenafil, particulate formulations with poly(lactide co-glycolide) (PLG), virosomes, interleukin (IL)-1, IL-2, IL-4, IL-7, IL-12, IL-13, IL-15, IL-21, and IL-23.
11. The method of claim 1, wherein the light chain variable domain comprises the amino acid sequence of SEQ ID NO: 12, and the heavy chain variable domain comprises the amino acid sequence of SEQ ID NO: 14.
12. The method of claim 1, wherein the light chain variable domain comprises the amino acid sequence of SEQ ID NO: 12, and the heavy chain variable domain comprises the amino acid sequence of SEQ ID NO: 18.
13. The method of claim 1, wherein the light chain variable domain comprises the amino acid sequence of SEQ ID NO: 28, and the heavy chain variable domain comprises the amino acid sequence of SEQ ID NO: 30.
14. The method of claim 1, wherein the light chain variable domain comprises the amino acid sequence of SEQ ID NO: 28, and the heavy chain variable domain comprises the amino acid sequence of SEQ ID NO: 32.
15. The method of claim 1, wherein the antibody comprises the amino acid sequence of SEQ ID NO: 16.
16. The method of claim 1, wherein the antibody comprises the amino acid sequence of SEQ ID NO: 20.
17. The method of claim 1, wherein the antibody comprises the amino acid sequence of SEQ ID NO: 22.
18. The method of claim 1, wherein the antibody comprises the amino acid sequence of SEQ ID NO: 24.
19. The method of claim 1, wherein the antibody binds to a human chemokine CXCL1 protein comprising the amino acid sequence of SEQ ID NO: 5.

Response to Arguments
3.	Applicants state they will determine whether or not to file a terminal disclaimer once claims are found allowable.
	No terminal disclaimer has been filed and the claims remain rejected for the reasons of record.

4.	All other objections and rejections recited in the Office Action mailed June 10, 2022 are hereby withdrawn in view of amendments.


5.	Conclusion: No claim is allowed.

Conclusion

6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642